702 S.E.2d 12 (2010)
CANTY
v.
The STATE.
No. A09A0449.
Court of Appeals of Georgia.
September 22, 2010.
Robert L. Persse, for appellant.
Richard A. Mallard, District Attorney, W. Scott Brannen, Assistant District Attorney, for appellee.
MILLER, Chief Judge.
In Canty v. State, 286 Ga. 608, 690 S.E.2d 609 (2010), the Supreme Court of Georgia reversed the judgment of this Court in Canty v. State, 297 Ga.App. 725, 678 S.E.2d 169 (2009). Therefore, we vacate our earlier opinion and adopt the opinion of the Supreme Court as our own.
Judgment reversed.
ANDREWS, P.J., and BARNES, P.J., concur.